991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Wayne NGUYEN, Plaintiff-Appellant,v.ELLSWORTH ASSOCIATES, INCORPORATED, Defendant-Appellee.
No. 92-2421.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 18, 1993Decided:  April 16, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1379-A)
Thomas Wayne Nguyen, Appellant Pro Se.
Karen Puhala Power, VERNER, LIIPFERT, BERNHARD, MCPHERSON & HAND, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Thomas Wayne Nguyen appeals from the district court's order dismissing this action without prejudice for want of subject matter jurisdiction.  Our review of the record and the district court's opinion discloses that because there was no diversity between the parties and because the action did not raise any federal claims, this appeal is without merit.  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED